                      UNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION

UNITED STATES OF AMERICA
                                             No. 20 CR 261
      v.
                                             Judge Matthew F. Kennelly
JOHNNIE L. LEE
                                          UNDER SEAL

                   GOVERNMENT’S MOTION TO DISMISS
                  THE COMPLAINT WITHOUT PREJUDICE


      The UNITED STATES OF AMERICA, by its attorney, JOHN R. LAUSCH, JR.,

United States Attorney for the Northern District of Illinois, respectfully moves this

Court, pursuant to Federal Rule of Criminal Procedure 48(a), to dismiss without

prejudice the one count complaint against defendant JOHNNIE L. LEE and to quash

and recall the Warrant For Arrest. In support thereof, the government states as

follows:



      1.     On June 2, 2020, defendant was charged by complaint with possession

of a firearm by a prohibited person, in violation of Title 18, United States Code,

Section 922(g) (Count One).



      2.     On June 2, 2020, a warrant for the arrest of defendant was issued.
      3.    The government now moves to dismiss without prejudice the one count

complaint and requests this Court to quash and recall the warrant for arrest.




      WHEREFORE, the United States respectfully requests that the one count

complaint be dismissed without prejudice.




                                             Respectfully submitted,

                                             JOHN R. LAUSCH, JR.
                                             United States Attorney

                                      By:    /s/ Shawn McCarthy
                                             Shawn McCarthy
                                             Assistant United States Attorney
                                             United States Attorney’s Office
                                             219 South Dearborn Street
                                             Chicago, Illinois 60604
                                             (312) 353-8881




                                         2
